Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 1 of 17




                        EXHIBIT B
              Declaration of Dr. K. Ivens
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 2 of 17



 1                          DECLARATION OF K. IVENS, M.D., F.A.C.C.P.

 2           I, K. Ivens, M.D., make the following Declaration:

 3           1.      I am over the age of 18 years and competent to testify to the matters set forth in this

 4    Declaration.

 5           2.      I have personal knowledge of the facts set forth in this Declaration, and if called as

 6    a witness, could testify competently thereto.

 7           3.      I am a Medical Doctor, and am currently licensed to practice medicine in Tennessee,

 8    Arizona, California, Indiana, Michigan, Mississippi, Colorado, Kansas, Montana, Wyoming, New

 9    Jersey, Ohio, New Mexico, and Oklahoma.

10           4.      I hold an undergraduate degree from Michigan State University in Physiology. I

11    performed my graduate studies at Howard University, Department of Anatomy, in cell and

12    molecular biology. My main focus was working as a biochemist developing antibodies for research

13    in different disease states. I received my medical degree from Stanford University School of

14    Medicine. I did my surgical residency at the University of Southern California from 1992-1995.

15           5.      I am past President of the American College of Correctional Physicians and am on

16    the Board of Trustees of the National Commission of Correctional Health Care. I am on the Board

17    of Directors of the Correctional Medical Institute, the Academy of Correctional Healthcare

18    Professionals, and the American Telemedicine Association. I am a Fellow of the American College

19    of Correctional Physicians.

20           6.      I have been actively providing health care to inmates and detainees in jails, prisons,

21    and detention facilities since 1995. I have held such positions as Medical Director for the Indiana

22    Department of Corrections; Western Regional Medical Director for Prison Health Services, at

23    Alameda County Jail; and, East Coast Medical Director for Departments of Correction of Delaware,

24    Maine, Massachusetts and Vermont. I served as Regional Medical Director for Correctional

25    Medical Services (CMS) in the states of Tennessee, Mississippi, and Michigan. While with CMS,

26    I was also the utilization physician coordinating pharmacy and off-site care delivery for over

27    300,000 inmates and detainees nationwide. After joining CoreCivic in 2007 as a regional medical

28    director, I worked in facilities serving inmates and detainees from California, Arizona, Washington,
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 3 of 17



 1    Idaho, Kansas, Oklahoma, and Colorado. I have worked in and served federal contracts with the

 2    Bureau of Prisons, U.S. Marshall Service, and Immigration and Customs Enforcement. In addition

 3    to the above, I have worked in other county jails and juvenile detention centers. (See Curriculum

 4    Vitae of K. Ivens, M.D., at Attachment 1.)

 5            7.      I have been employed by CoreCivic, Inc. since 2007. From 2007–2014, I served as

 6    CoreCivic’s Regional Medical Director, overseeing the provision of medical care to the detainee

 7    and inmate populations at several CoreCivic facilities, including the Nevada Southern Detention

 8    Center (“NSDC”).

 9            8.      I am currently the Chief Medical Officer (“CMO”) for CoreCivic, a position I have

10    held since 2014. As CMO, I oversee the medical services at 71 jail, detention, correctional, and re-

11    entry facilities throughout the United States, including NSDC.

12            9.      As the CMO for CoreCivic, I am familiar with the appropriate methods to treat and

13    contain contagious illness in a detention setting, including tuberculosis, influenza, mumps, measles,

14    varicella, scabies, and COVID-19.

15            10.     Since the outbreak of COVID-19, I have been working closely with infectious

16    disease specialists and correctional medical professionals on the most up-to-date protocols and

17    practices to prevent the spread of this illness in the jails, detention centers and correctional facilities

18    owned and/or operated by CoreCivic. This also includes monitoring updates and information from

19    the Centers for Disease Control and Prevention (“CDC”), which updates statistical information on

20    a daily basis and promulgates appropriate protocols for managing this illness in a detention setting.

21    I monitor the CDC information on a daily basis.

22            11.     I am responsible for ensuring the overall practices and procedures at the Medical

23    Units in facilities where CoreCivic provides health care—including NSDC—are in compliance

24    with evolving CDC guidelines and recommendations, including intake screening, quarantine,

25    isolation, cohorting measures, personal protection equipment (“PPE”), COVID-19 testing, and

26    treatment for detainees who test positive for the virus.

27            12.     CDC statistics show that the overwhelming number of COVID-related deaths

28    occur in those over the age of 65. CDC data as of September 9, 2020 shows that 79% of all deaths

                                                    2
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 4 of 17



 1    involving COVID-19 occurred in individuals over the age of 65; while only 5.3% of COVID-

 2    related deaths occurred within the 45-54 age group. See https://www.cdc.gov/nchs/nvss/vsrr/

 3    covid_weekly/index.htm#AgeAndSex, last accessed September 14, 2020.

 4           13.      Recently, the CDC estimated that the number of unreported cases for every reported

 5    case of COVID-19 could be as high as 10 to 1. As a result, previously reported hospitalization rates

 6    and death rates are far lower than initially thought. This also indicates that the number of people

 7    infected with COVID-19 and displaying symptoms is lower than previously reported. See https://

 8    www.washingtonpost.com/health/2020/06/25/coronavirus-cases-10-times-larger/, last accessed

 9    September 14, 2020.

10                                     COVID-19 Testing and Treatment

11           14.     COVID-19 symptoms include the following:

12                   •   fever or chills

13                   •   cough

14                   •   shortness of breath or difficulty breathing

15                   •   fatigue

16                   •   muscle or body aches

17                   •   headache

18                   •   new loss of taste or smell

19                   •   sore throat

20                   •   congestion or runny nose

21                   •   nausea or vomiting

22                   •   diarrhea

23    (See https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html, last accessed

24    Sept. 14, 2020.)

25           15.     These are also symptoms of many other conditions, including but not limited to

26    seasonal flu and the common cold. As such, CoreCivic has developed approved protocols for

27    facility nursing staff to determine whether referral to a licensed independent provider (“LIP”), such

28    as a physician or nurse practitioner, is necessary.

                                                   3
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 5 of 17



 1           16.     After a referral from nursing staff, LIPs evaluate detainees and determine whether

 2    testing for COVID-19 is necessary based on their verifiable symptoms, medical histories, and other

 3    factors based on the LIPs’ education, training, experience, and CDC guidelines.

 4           17.     If a detainee has a fever greater than 100.4 degrees, CoreCivic policy is to test the

 5    detainee for COVID-19 unless there are no other symptoms of COVID-19 present or there is an

 6    apparent source of infection other than COVID-19 that could be causing the high temperature. In

 7    that event, the detainee would be treated for the underlying condition first, after which they would

 8    be re-evaluated for COVID-19 symptoms to determine whether testing for COVID-19 is necessary.

 9           18.     This does not mean that a detainee must have a fever of 100.4 degrees or higher to

10    be tested for COVID-19. Rather, it is one factor LIPs consider in determining whether, in their

11    clinical judgment, such testing is necessary.

12           19.     CoreCivic does not test detainees for COVID-19 upon request, but does so only

13    according to the procedures outlined above.

14           20.     When a detainee is tested for COVID-19, they are moved to medical isolation to

15    limit the spread of the disease while their results are pending. If their test comes back positive, they

16    remain in medical isolation for at least 10 days from the date of the test.

17           21.     There are no vaccines or cures for COVID-19. All detainees who test positive for

18    COVID-19, or are awaiting test results, are treated according to existing clinical criteria with

19    acetaminophen or ibuprofen (to reduce fever and for headaches and other body aches), fluids, and

20    rest, and are evaluated by nursing staff (including temperature checks) twice per day. If

21    hospitalization is required, NSDC has the ability to transport detainees to Desert View Hospital in

22    Pahrump.

23           22.     CoreCivic does not re-test detainees to determine whether they are ready to return

24    to the general population, as tests can remain positive for up to three months after the detainees first

25    test positive, well after the detainees have stopped being contagious. (See https://www.cdc.gov/

26    coronavirus/2019-ncov/hcp/duration-isolation.html, last accessed Sept. 14, 2020.) For this reason,

27    the CDC generally does not recommend re-testing persons who previously tested positive for

28    COVID-19 within three months after the date of symptom onset for the initial infection. (Id.)

                                                   4
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 6 of 17



 1             23.   Instead, CoreCivic keeps the detainee isolated for at least 10 days, releasing them to

 2    general population when they have been without symptoms for three days without medications.

 3    This is consistent with CDC guidelines, which allow medical isolation to be discontinued when (1)

 4    at least 10 days have passed since symptoms first appeared (or since the first positive test if the

 5    detainee is asymptomatic), (2) at least 24 hours have passed since the last fever without the use of

 6    fever-reducing medications, and (3) symptoms have improved. (See https://www.cdc.gov/

 7    coronavirus/2019-ncov/community/correction-detention/testing.html, last accessed Sept. 14,

 8    2020.)

 9                              Review of NSDC Detainee Medical Records

10             24.   I am familiar with Petitioners’ allegations regarding their medical conditions as

11    stated in the Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Complaint for

12    Declaratory and Injunctive Relief. I have reviewed Petitioners’ NSDC medical files and provide

13    the following opinions.

14                                            Detainee Carranza

15             25.   Detainee Carranza is a 37-year-old male who alleges he has type 1 diabetes and high

16    blood pressure, and that these conditions increase his risk of severe illness from COVID-19. He

17    further alleges he suffered symptoms including head and body aches, shortness of breath, and dry

18    cough in early July 2020, and that he repeatedly requested to be tested for COVID-19, but that his

19    requests were denied testing because he did not have a fever of at least 100.4 degrees.

20             26.   I have had an opportunity to review the medical records of Detainee Carranza. He

21    has type 2 diabetes (non-insulin-dependent), as well as high blood pressure. Although type 2

22    diabetes is recognized by the CDC as a condition that places a person at higher risk of severe illness

23    from COVID-19, and high blood pressure is recognized by the CDC as a condition that may place

24    a person at higher risk of severe illness from COVID-19, Detainee Carranza has not suffered any

25    such illness at NSDC.

26             27.   Since his arrival at NSDC in December 2019, Detainee Carranza has been seen by

27    medical staff each time he has requested it.

28

                                                     5
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 7 of 17



 1           28.     On June 13, 2020, Detainee Carranza was seen by Dr. Saavedra in the Diabetic

 2    Chronic Care Clinic (“CCC”). He did not have a fever or report any other symptoms at that time,

 3    and his lungs were normal. Dr. Saavedra reviewed Detainee Carranza’s Accuchecks and diagnosed

 4    Detainee Carranza as having fair control of his diabetes (meaning his labs were less than two

 5    percentage points above the normal range), and that his condition was “unchanged/stable.” Dr.

 6    Saavedra ordered further lab tests, adjusted Detainee Carranza’s medications, advised him to keep

 7    exercising and avoid sugars, referred him to an eye specialist for a diabetic eye exam, and scheduled

 8    him to return to the CCC in three months.

 9           29.     That same day, Detainee Carranza was seen by Dr. Saavedra in the Cardiac Chronic

10    Care Clinic for his high blood pressure. He did not have a fever or report any other symptoms at

11    that time, and his lungs were normal. His blood pressure was within the “goal” limits for a patient

12    under 60 years of age, and “unchanged” since his last CCC visit. Dr. Saavedra recommended that

13    Detainee Carranza continue to exercise and limit his salt intake, prescribed an additional blood

14    pressure medication, and ordered that he have his blood pressure checked once a week for three

15    months.

16           30.     On July 4, 2020, Detainee Carranza was evaluated by Nurse Powers for his

17    complaint of “catching a cold,” which he reported had started two days before. He did not have a

18    fever, and did not report fatigue, headache, chills/fever, congestion/runny nose, cough, or pain.

19    Nor did he have labored breathing, shortness of breath, or diminished lung sounds. Pursuant to the

20    approved protocol, Nurse Powers recommended CCP Caffeine Free (“CCP”), a cold medication

21    that is a combination of an expectorant (to loosen mucus in the lungs), a decongestant, and

22    acetaminophen (for pain and fever), twice a day for four days (which Dr. Rivas authorized), and

23    told Detainee Carranza to return to sick call if his symptoms persisted.

24           31.     Detainee Carranza, however, refused his evening dose of CCP on July 5, and did

25    not report to pill call for his morning dose of CCP on July 6, 7, or 8, 2020.

26           32.     On July 9, 2020, Detainee Carranza was evaluated by Nurse Krueger in his housing

27    unit in response to complaints of shortness of breath. When Detainee Carranza approached the

28    nurse without a facemask, she asked him to put one on, but he responded that he could not breathe

                                                  6
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 8 of 17



 1    with it on. Detainee Carranza otherwise denied any shortness of breath, and his respirations were

 2    even and non-labored. He reported he felt well, and denied any other symptoms.

 3           33.     Detainee Carranza’s symptoms on July 4 and July 9, 2020 did not warrant testing

 4    for COVID-19. He did not submit any other written Sick Call Requests for symptoms related to

 5    COVID-19 or asking to be tested for COVID-19 in July 2020, or at any time since then. Facility

 6    nursing staff responded promptly and appropriately to all Sick Call Requests he did submit during

 7    that timeframe.

 8           34.     In my opinion, Detainee Carranza’s health conditions are being appropriately

 9    controlled at NSDC.

10                                              Detainee Kim

11           35.     Detainee Kim is a 31-year-old male who alleges he tested positive for COVID-19,

12    was kept in medical isolation for 14 days, and was returned to his housing unit without being re-

13    tested. He further alleges that, in early July, he collapsed on the floor in medical after he tested

14    positive, and that his symptoms included fever, chest pains, dry mouth, fatigue, head and body

15    aches, difficulty breathing, stiff joints, lock jaw, and that his arms and legs were “seizing up.”

16    Detainee Kim alleges he had to be picked up off the floor and placed in a wheelchair to be taken to

17    medical isolation, and that staff did not give him any medicine to treat his symptoms or schedule

18    him to see a doctor while he was in isolation.

19           36.     I have had an opportunity to review the medical records of Detainee Kim. He has

20    no history of any conditions that place him at increased risk of severe illness from COVID-19

21    pursuant to CDC guidelines, and he has suffered no such illness.

22           37.     On July 4, 2020, Detainee Kim was evaluated by Nurse Powers for his complaint of

23    “catching a cold,” which he reported had started two days before. He reported congestion, sneezing,

24    and headache, but did not have a fever at that time, and did not report fatigue, chills/fever,

25    congestion, cough, or pain. Nor did he have labored breathing, shortness of breath, or diminished

26    lung sounds. Pursuant to the approved protocol, Nurse Powers recommended CCP twice a day for

27    four days (which Dr. Rivas authorized), and told Detainee Kim to return to sick call if his symptoms

28    persisted.

                                                 7
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 9 of 17



 1           38.     Detainee Kim, however, refused his morning dose of CCP on July 5, and was

 2    inconsistent in taking it over the next three days, taking only his evening dose on July 5 and his

 3    morning and evening doses on July 7, 2020.

 4           39.     On July 6, 2020, Health Services Administrator (“HSA”) Holley evaluated Detainee

 5    Kim in his housing unit, and noted he had a temperature of 99.6 degrees. Detainee Kim was then

 6    taken to medical, where he denied having any symptoms and said his temperature was probably

 7    due to the fact that he was wearing three shirts at the time his temperature was taken. Nevertheless,

 8    Detainee Kim was tested for COVID-19.

 9           40.     On July 8, 2020, Detainee Kim was confirmed positive for COVID-19.

10           41.     On July 9, 2020, Detainee Kim reported to Nurse Practitioner (“NP”) Peterson that

11    he felt well, and he denied fever, chills, cough, and shortness of breath and complained to NP

12    Peterson that he was singled out for testing, while other detainees in his pod were not tested.

13           42.     On July 20, 2020, Detainee Kim was seen by Dr. Rivas. He denied having any

14    symptoms whatsoever while in isolation, and specifically denied any fever, chills, chest pain,

15    shortness of breath, changes in taste or smell, or other pertinent symptoms. He reported having no

16    concerns at that time. Dr. Rivas therefore cleared Detainee Kim to return to his housing unit, but

17    did not order that he be re-tested consistent with the procedures outlined above.

18           43.     Detainee Kim’s symptoms on July 4, 2020 did not warrant testing for COVID-19.

19    He has not submitted any written Sick Call Requests since then for symptoms related to COVID-

20    19 or for any other purpose. There is no record in his medical file of his having collapsed on the

21    floor and being placed in a wheelchair at any time before or after he tested positive for COVID-19.

22    If that had occurred, a progress note detailing the medical care he received as a result would have

23    been created in his medical file.

24           44.     There is no evidence that Detainee Kim has suffered any form of severe illness—or

25    any symptoms of any sort other than a mild fever—from COVID-19, including residual issues. He

26    has no history of any medical conditions that place him at increased risk. Although it is not yet

27    clear that a person cannot contract COVID-19 for a second time after recovering from it once, it is

28    also not clear that a person can do so.

                                                  8
     Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 10 of 17



 1            45.     In my opinion, Detainee Kim’s health conditions are being appropriated controlled

 2     at NSDC.

 3            I declare under penalty of perjury under the laws of the United States and the State of

 4     California that the foregoing is true and correct to the best of my knowledge.

 5            EXECUTED this 14th day of September 2020 at San Diego, California.

 6
 7
 8
 9
                                                      K. IVENS, M.D.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 11 of 17




      Attachment 1
   Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 12 of 17




Curriculum Vitae

                       Keith W. Ivens, MD, ACCP
____________________________________________________
Position            Chief Medical Officer, CoreCivic
                    President, Correctional Medicine Associates, PC

Office Address      5501 Virginia Way
                    Brentwood, TN 37207
                    (615) 263-3277
                    Keith.Ivens@corecivic.com

Medical Licenses    California         G079310
                    Indiana            01044224-A
                    Tennessee          MD36733
                    Mississippi        18235
                    Michigan           4301085294
                    Arizona            37806
                    Oklahoma           28157
                    Colorado           DR-0054698
                    Kansas             04-37944
                    New Mexico         MD2015-0757
                    Montana            55170
                    Ohio               35.132516
                    Wyoming            12303A
                    New Jersey         25MA10747600

DEA numbers         BI-4277744
                    XI-4277744         (Buprenorphine Provider)
                    FI8544264
                    FI8599411

Education           Medical            Stanford University School of Medicine
                    1987 – 1992        Stanford, California
                                       MD 1992

                    Graduate           Howard University
                    1985 – 1987        Department of Anatomy
                                       Washington, DC
                                       No degree awarded

                    Undergraduate      Michigan State University
                    1979 – 1985        East Lansing, Michigan
                                       BS – Physiology, 1983

Internship and      1992 –1995         Los Angeles County-USC Medical Center
Residency                              Department of Surgery
                                       Los Angeles, California
    Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 13 of 17
Page 2 – CV - Ivens


 Professional                President – American Coll. of Correctional Physicians (2017-2019)
 Organizations               Board of Trustees – NCCHC (Appointment starts in 2020)
                             Delegate Assembly - American Correctional Association
                             American Correctional Association – Health Care Committee
                             Board of Directors – Correctional Medical Institute
                             Academy of Correctional Healthcare Professionals
                             American Telemedicine Association



 Fellowship                  Fellow – American College of Correctional Physicians




 Professional     September 2014 – Present                                                           Nashville, TN
 Experience       Chief Medical Officer
                  Corrections Corporation of America (Now CoreCivic)
                  Oversee the medical services at 60+ correctional facilities (>50,000 patient inmates) in 17
                  states plus the District of Columbia
                  Chair, Morbidity and Mortality Committee
                  Chair, Professional Practice Executive Committee
                  Chair, Pharmacy and Therapeutics Committee
                  Chair, Peer Review Committee
                  Chair, Telehealth Steering Committee
                  Member, Medical Risk Management Committee
                  Participate in budgeting, cost control, partner relations, contract negotiation, policy
                  development, and corporate medical responses

                  September 2014 – Present                                                         Nashville, TN
                  President/Owner
                  Correctional Medicine Associates, PC
                  Oversee PC member hiring, benefits, retention, and discipline of >150 physicians, nurse
                  practitioners, physician assistants, and mental health professionals.
                  Supervise Deputy CMO and Regional Medical Directors in utilization management and quality
                  of care issues
                  Perform staff development in the way of articles, conferences, conference calls, and onsite
                  meetings to improve quality health care

                  Dec 2007 – September 2014                                                          Florence, AZ
                  Regional Medical Director
                  Corrections Corporation of America
                  Direct patient care in Arizona, Oklahoma, California and Mississippi
                  Oversee the medical services at several CCA Facilities in
                  California, Arizona, Tennessee, Mississippi, Oklahoma, Colorado,
                  New Mexico, and Montana including Utilization review, Non – formulary
                  Medication authorization and Case Care Review.

                  Jan 2009 – November 2011                                                     California City, CA
                  President and Chief Financial Officer
                  Correctional Medicine Associates of California
    Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 14 of 17
Page 3 – CV - Ivens


 Professional     Sep 2011 – Present                                                      Florence, AZ
 Experience       Telehealth Medical Staff
 (Continued)      Provide telehealth services in AZ, OK, KS, NM, TN and MS
                  Corrections Corporation of America

                  February 2005 – Dec 2007                                            East Lansing, MI
                  Regional Medical Director
                  Correctional Medical Services, Inc.
                  Michigan Regional Office – CMS

                  June 2003 – Feb 2005                                                    Jackson, MS
                  Regional Medical Director and Consultant Surgeon
                  Correctional Medical Services, Inc.
                  MS Regional Office

                  July 2002 – May 2003                                                   Nashville, TN
                  Regional Medical Director and Consultant Surgeon
                  Lois DeBerry Special Needs Facility and Tennessee Regional Office
                  Correctional Medical Services, Inc.

                  July 2000 – June 2002                                                New Castle, DE
                  Regional Medical Director and Consultant Surgeon
                  Correctional Medical Services, Inc.
                  DE Regional Office

                  August 1998 – June 2000                                                 Newark, DE
                  Regional Medical Director and Consultant Surgeon
                  Prison Health Services, Inc.
                  DE Regional Office – PHS

                  May 1998 – Aug 1998                                                   Indianapolis, IN
                  Interim Regional Medical Director
                  Prison Health Services, Inc.
                  Indiana Regional Office – PHS

                  May 1997-May 1998                                                       Alameda, CA
                  Assistant Regional Medical Director
                  Prison Health Services, Inc.
                  Alameda County Jails

                  August 1995 – May 1997                                                   Plainfield, IN
                  Medical Director
                  Plainfield Correctional Facility
                  Indiana Department of Correction
    Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 15 of 17
Page 4 – CV - Ivens


                  August 1995 – May 1997                                                              Plainfield, IN
                  Medical Director
                  Reception and Diagnostic Center
                  Indiana Department of Correction
                  August 1995 – May 1997                                                            Putnamville, IN
                  Medical Director
                  Putnamville Correctional Facility
                  Indiana Department of Correction


 Publications     Ivens, K., CorrDocs, President's Column, Volume 22, Issue 4, Fall 2019

                  Ivens, K., CorrDocs, President's Column, Volume 22, Issue 3, Summer 2019

                  Ivens, K., CorrDocs, President's Column, Volume 22, Issue 1 Spring 2019

                  Ivens, K., CorrDocs, President's Column, Volume 21, Issue 4, Winter 2018

                  Ivens, K., CorrDocs, President's Column, Volume 21, Issue 3, Fall 2018

                  Ivens, K., CorrDocs, President's Column, Volume 21, Issue 2, Summer 2018

                  Ivens, K., CorrDocs, President's Column, Volume 21, Issue 1, Spring 2018

                  Ivens, K., CorrDocs, President's Column, Volume 20, Issue 4, Winter 2017

                  Ivens K., Gazzano, H., O’Hanley, P., and Waldman, S.A. Heterogenicity of Intestinal
                  Receptors for Escherichia coli Heat-Stable Enterotoxin. Infection and Immunity, 58
                  (6), 1990: pp1817-20.

                  Flavin, T., Shizuru, J., Seydel, K., Wu, A., Fujimoto, N., Hoyt, E.G., Ivens, K., Billingham, M.,
                  Fathman, C.G., and Starnes, V. A. Selective T-cell Depletion with Ox-38 Anti CD-4
                  Monoclonal Antibody Prevent Cardiac Allograft Rejection in Rats. Journal of Heart
                  Transplantation. 9 (5), 1990: pp482-488.

                  Flavin, T., Ivens, K., Rothelin, R., Faanes, R., Cayberger, C., Billingham, M., and Starnes,
                  V.A. Monoclonal Antibodies Against Intercellular Adhesion Molecule 1 Prolong Cardiac
                  Allograft Survival in Cynomolgus Monkeys. Transplant Proceedings. 23 (1), February,
                  1991: pp533-534.

                  Falvin, T., Ivens, K., Wang, J., Gutierrez, J., Hoyt, E.G., Billingham, M., and Morris, R.E.
                  Initial Experience with FK506 as an immunosuppresant for Nonhuman Primate Recipients
                  of Cardiac Allografts. Transplant Proceedings. 23 (1) February, 1991: pp531-532.

                  Starnes, V.A., Griffin, M., Pitlick, P., Bernstein, D., Baum, D., Ivens, K., and Shumway, N.E.
                  Current Approach to Hypoplastic Left Heart Syndrome: Palliation, Transplant or Both?
                  Journal of Cardiovascular and Thoracic Surgery, November, 1992.
    Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 16 of 17
Page 5 – CV - Ivens


                  Chen, R., Ivens, K., Griffith, G., Shizuru, J. Starnes, V.A., and Weissman, I. Granzyme, A.
                  Expression as a Test of Early Detection of Rat Heart Allograft rejection. Published in 1993.

                  Ivens, K., Lymphangioleiomyomatosis. Chapter in Fifty Mores Diseases, Fifty More
                  Diagnoses. Edited by M. Perlroth and D. Weiland. Chapter submitted for publication. 1992.

                  Ivens, K., Herfkins. R., Bergen, C., Billingham, M., Berry, G., Starnes, V.A., and Shumway,
                  N.E. Twelve Year Follow-up Studies After Combined Heart-Lung Transplantation in a
                  Rhesus Monkey.



 Teaching         JOHNS HOPKINS UNIVERSITY
 Experience          August 2001 - 2006
                     Faculty-Correctional Medical Institute, Baltimore, MD
                     Suturing and Surgical issues in a correctional setting – Lecture and workshop.
                     Presented in 2001 through 2006.
                     Chronic wound Management – Presented in September 2007

                  2005 - 2010
                      Organizing Committee-Correctional Medical Institute, Baltimore MD
                      On the committee that arranges the annual CMI conference. We select date of the
                      conference, location, topics, faculty, advertisement, corporate and foundation
                      sponsorship.

                  2007 – 2010 President -Correctional Medical Institute, Baltimore MD
                      Elected to lead CMI after the September 2007 conference.

                  STANFORD UNIVERSITY
                        Lecturer-Pathophysiology
                  Fall – 1988, Fall – 1989, Fall – 1990, Fall – 1991, Fall – 1992, Fall – 1993




 Presentations        August 2018 – American Correctional Association Summer Conference,
                      Minneapolis, MN, Moderator – Cancer Care Behind Bars
                      May 2014 – National Corrections Institute Meeting in Denver, CO – Remote
                      Presentation on Telehealth in Corrections with Marc Stern, MD

                      May 2014 – National Corrections Institute Meeting in Denver, CO – Remote
                      Presentation on Telehealth in Corrections with Marc Stern, MD

                      NCCHC and ACHSA National Conferences
                        I have made presentations in the following correctional topics:
                        -Sleep Hygiene
                        -The use of bedside Troponin testing in the Assessment of Chest Pain
                        -Traumatic Wound Care
    Case 2:20-cv-01586-GMN-DJA Document 12-4 Filed 09/17/20 Page 17 of 17
Page 6 – CV - Ivens


                      Society of Correctional Physicians Annual Meetings
                      Several presentations on surgical issues, including laceration care and I&D of
                      Abscesses. Most recently, October 2012 in Las Vegas, but others at conferences
                      in Anaheim, CA; Nashville, TN; Saint Louis, MO; and Baltimore, MD.
